DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 7, the prior art of record (Tanaka in particular) fails to teach or suggest analyzing the quality of a terminated coupling in a cycle corresponding to a time range among predetermined time ranges and analyzing the quality of a coupling every time the cycle has elapsed a predetermined number of times or more after the addition of the coupling’s information to the coupling list in addition to the other limitations of each respective independent claim.  This solves the problem of analyzing the quality of communications that is continuously executed for a long time period (as stated in [0042] of Applicant’s originally filed specification).  Claims 2-6 and 8-12 are allowed by virtue of their dependency on their respective independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2008/0049738 (Joung et al.) – Monitoring System and Method for Trunk Gateway – A monitoring system is provided that can monitor the connection quality of each channel of a trunk gateway through the origination of continuous and periodic calls.  However, this is different from the instant invention at least because Joung’s system is concerned with measuring quality of each channel of a trunk gateway while the instant invention is directed to analyzing the quality of ongoing and terminated couplings or sessions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NAM T TRAN/Primary Examiner, Art Unit 2452